DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on April 20, 2022. Claims 1-2, 5, and 7 are amended.
The applicant contends that the cited prior art doesn’t show the new material presently recited by claim 1 – namely, the feature of a “filtering portion having a porous body” (p. 7).
In response, the examiner accepts this characterization and has withdrawn outstanding rejections. In view of further search, however, new rejections have been applied below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al., US 2016/0169766, in view of Ishizawa et al., US 2011/0108056, and Yamazaki, US 2011/0000232.
Claim 1: Ishibashi discloses a vacuum transfer module, comprising (Fig. 1):
A housing (TM) whose interior is kept in a vacuum atmosphere [0024];
Wherein a load-lock (LLM) and processing (PM) module are connected laterally to an outside of the housing [0028];
An articulated arm (131), i.e., the “transfer mechanism,” configured to rotate around a rotary shaft fixed inside the housing;
Wherein the arm transfers a workpiece between the load-lock and processing modules [0051];
A gas supply port (221) which supplies an inert gas to the housing’s interior [0073];
An exhaust port (211) which exhausts the interior of the housing;
Wherein the angle between the exhaust and gas supply ports, as centered by the rotary shaft, is between 100 to 260 degrees – approximately 180 degrees, as delineated by Figure 1. 
Regarding the new material, Ishibashi’s gas supply port does not extend into the housing and, therefore, cannot address the new material drawn to a filtering portion. In supplementation, Ishizawa laterally extends a gas supply port (27) into the housing of a transfer chamber to supply an inert gas. Although the nominal purpose of this design is to facilitate the removal of contaminants, the concomitant act of purging follows inherently. As such, it would have been obvious to extend a body from the gas supply port into the transfer chamber housing, as applying a known technique to a known device ready for improvement to yield the predictable result of substrate cleaning would have been obvious to the skilled artisan.
Although it appears that Ishibashi’s supply port (221) is oriented directly opposite the exhaust port (211), simply turning the body coupled to the supply port an infinitesimal degree would be sufficient to satisfy the new material requiring said body to “extend…towards an area formed by a greater angle…” Such a minimal modification would have been within the scope of ordinary skill, as it is obvious to try a finite number of predictable solutions.
Lastly, regarding the recitation of a “porous body,” Yamazaki discloses a gas port (45) having a filtering portion (37) coupled to an end thereof, whereby a porous body composes said filtering portion (Fig. 2). By structuring the body as a porous ceramic, a purge gas can be supplied gradually and evenly [0039]. For these reasons, it would have been obvious to fashion the filtering portion as a porous element.
Claim 2: As shown by Figure 2, Ishibashi’s supply (221) and exhaust (211) ports are provided below the workpiece transfer path.
Claims 3-5: Ishibashi is silent regarding the respective lengths between the rotary shaft and the exhaust and supply ports. Even so, availing routine experimentation to optimize these values is an established practice, and it is the Office’s position that discovering the optimum value of a result-effective variable involves only routine skill (In re Boesch, 617 F.2d 272, 205 USPQ 215, CCPA 1980).
Claim 6: An operator can manipulate the purge and exhaust operations to attain the claimed atmospheric condition – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Conclusion
The following prior art is made of record as being pertinent to Applicant’s disclosure, yet is not formally relied upon: Ikeda et al., US 5,433,780. Ikeda discloses a vacuum transfer module (30) comprising a transfer arm (32), a gas supply port (33) opened inside the module housing, and an exhaust port (36) (4, 26-46; Fig. 2).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716